DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on August 11, 2022 is acknowledged.   Claims 1, 3, 5 and 7 – 22 are pending in this application.  Claims 2, 4 and 6 have been cancelled.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5, 7 – 9, 13 and 17 – 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Ritchie et al. USPGPUB 20160312535.
Claims 1 and 19, Ritchie discloses a method for drilling and an apparatus for use in a drill string configured for use in a subterranean formation (“downhole” - [0003]), the apparatus (see Fig. 1A) comprising: a drive shaft 105 coupled (via coupler 110) to a drill bit ([0021]), the drill bit configured to continuously rotate and penetrate within the subterranean formation; a drill string housing (outer housing 101) that houses the drive shaft, the drive shaft continuously rotating within the drill string housing relative to the drill string housing ([0023]); and a bearing assembly 111a,b configured to bear the drive shaft within the drill string housing, the bearing assembly comprising a first bearing surface 117 having a first curvature, wherein the first curvature being defined by a first spheroid (construed as “curved or radiused” - [0023], ll. 10 – 12).
Claim 3, Ritchie discloses the bearing assembly further comprising a second bearing surface 119 having a second curvature ([0023]).
Claim 5, Ritchie discloses first bearing surface being locked (via cone 113) with respect to rotation in a first direction to the drill string housing; -2-the second bearing surface being locked (via cone portion 115) with respect to rotation in a second direction to the drive shaft ([0024]); and the first bearing surface and the second bearing surface are in sliding contact (via bearing elements 121) while the drive shaft continuously rotates within the drill string housing.  
Claim 7, Ritchie discloses the drill string housing having a first rotational axis (housing center line α) and the drive shaft has a second rotational axis (shaft centerline β) and wherein the first rotational axis and the second rotational axis are inclined with respect to each other.  
Claim 8, Ritchie discloses the bearing assembly 111a,b further comprises a third bearing surface 117 having a third curvature and a fourth bearing surface 119 having a fourth curvature and the third bearing surface and the fourth bearing surface are in sliding contact (via bearing elements 121) while the drive shaft continuously rotates within the drill string housing.
Claim 9, Ritchie discloses the first curvature being defined by a first spheroid, the second curvature is defined by a second spheroid, the third curvature is defined by a third spheroid and the fourth curvature is defined by a fourth spheroid and wherein the first spheroid is equal to the second spheroid and the third spheroid is equal to the fourth spheroid (inherent to structure, since the bearing surfaces 117 and 119 are designed to maintain contact despite angular misalignment – [0023]).
Claims 13 and 20, Ritchie discloses one or more eccentricity members (offset bearing mount 127’), wherein the inclination of the first rotational axis and the second rotational axis is created by the one or more eccentricity members ([0027]).
Claim 17, Ritchie discloses the first bearing surface comprising at least one of (i) spray coatings, (ii) laser weld coatings, (iii) ceramic, (iv) tungsten carbide inserts, (v) diamonds, (vi) polycrystalline diamond compact, and (vii) polycrystalline cubic boron nitride ([0022], ll. 28 – 29).
Claim 18, Ritchie discloses the first bearing surface and the second bearing surface being configured to bear axial loadings and radial loadings, simultaneously ([0022], ll. 9 – 14).
Claim 21, Ritchie discloses the first curvature being defined by a first spheroid and the second curvature being defined by a second spheroid ([0023]).
Claim 22, Ritchie discloses the first spheroid and the second spheroid having a common center point (inherent to structure, since the bearing surfaces 117 and 119 are designed to maintain contact despite angular misalignment – [0023]).

Allowable Subject Matter
Claims 10 – 12, 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive. 
The applicant alleges “Ritchie does not disclose a spheroid surface…only a cylindrical surface is disclosed.”  The Examiner respectfully disagrees. Richie, as an alternative to cylindrical bearing surfaces, states in paragraph 23, lines 7 – 12: “bearing surfaces 117 and 119 may be curved or radiused such that bearing surfaces 117 and 119 remain in contact despite angular misalignment between cup portion 113 and cone portion 115, thus allowing rotation of drive shaft 105 relative to outer housing 101 while drive shaft 105 is at an angle thereto.”  Ritchie clearly describes bearing surfaces 117 and 119 as curved or radiused surfaces that maintain engagement through angular misalignment between the drive shaft and housing.  Moreover, since “radiused” in the three dimensional context described by Ritchie implies spherical, bearing surfaces 117 and 119 are construed as spheroid surfaces.  Thus, the 102 rejection of claims 1, 3, 5, 7 – 9, 13 and 17 – 22 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656